JUSTICE STEIGMANN delivered the opinion of the court: Petitioner, Jay Press, appeals the judgment of the circuit court of Champaign County insofar as it affirmed a decision of the Champaign Code Enforcement Board of Appeals (Board) upholding citations of nine code violations for the building at 404 E. Healey in Champaign, Illinois. These violations were based on the provisions of chapter 20 of the 1985 National Fire Protection Association Life Safety Code (Code) (National Fire Protection Association, Life Safety Code §§20 — 1.1 through 20 — 3.4, at 101-128 through 101-129 (1985) (hereinafter Life Safety Code)), as adopted by city ordinance (Champaign, Illinois, Council Bill No. 86 — 87 (May 6, 1986)). At issue in this appeal is whether the building in question falls within the term “rooming house” as used in section 20 — 1.1.1 of the Code, which reads as follows: “This chapter applies only to lodging or rooming houses providing sleeping accommodations for 16 or fewer persons. Lodging or rooming houses include buildings in which separate sleeping rooms are rented, providing sleeping accommodations for a total of 16 or fewer persons on either a transient or permanent basis, with or without meals but without separate cooking facilities for individual occupants ***.” (Emphasis added.) Life Safety Code §20 — 1.1.1, at 101-128.  While the courts accord deference to the interpretation placed on a statute by an agency charged with its administration, such interpretation is not binding and will be rejected if clearly erroneous. (City of Decatur v. American Federation of State, County, & Municipal Employees, Local 268 (1988), 122 Ill. 2d 353, 361, 522 N.E.2d 1219, 1222.) Despite allegations of numbered rooms and individual locks on the doors, the lease in the present case, signed by 12 persons, clearly states that the house was rented to all signatories in its entirety, not by individuals renting separate sleeping rooms; the lease provides no restrictions or limitations as to where the occupants may go within this building. We hold that because the Code explicitly mandates rooms be rented out separately, the Board’s interpretation of this classification was overly broad and erroneous. The City also argues that the building must be a rooming house because it fits no other property classification in the Code. The question here, however, is not whether other Code classifications apply, but whether chapter 20 applies. Furthermore, if this property does not fall within the classifications of the Code, the City may address this matter by legislative means. We find unpersuasive this process-of-elimination approach to statutory construction. For the reasons stated, we reverse. Reversed. GREEN, J., concurs.